AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT AMENDMENT NO. 1 to the STOCK PURCHASE AGREEMENT dated as of the 28th day of June, 2010 (the “Stock Purchase Agreement”) by and between KENNAMETAL INC., a Pennsylvania corporation with its principal offices at 1600 Technology Way, Latrobe, Pennsylvania 15650 (“Kennametal”) and ABAKAN INC., a Nevada corporation with its principal offices at 2829 Bird Avenue, Miami, Florida 33180 (“Buyer”). This Amendment shall be effective as of June 28, 2010 (the “Amendment Date”). RECITALS: WHEREAS, Kennametal and Buyer are parties to the Stock Purchase Agreement; and WHEREAS, Kennametal and Buyer desire to amend the Stock Purchase Agreement to modify the Closing Date and set forth certain additional provisions for payment of the Purchase Price; In consideration of the mutual agreements, covenants, representations and warranties contained herein, and in reliance thereon, Kennametal and Buyer, intending to be legally bound, hereby agree as follows: Amended Language. The parties hereby agree to amend Section 1(b) of the Stock Purchase Agreement by deleting it in its entirety and replacing it with the following: “(b) Purchase Price. As total consideration for the Shares, Buyer shall pay Kennametal the sum of $1,500,000 (the “Purchase Price”) in accordance with the terms of this Section 1(b). The Purchase Price shall be due and payable in installments as follows: the first non-refundable installment in an amount equal to $500,000 (the “First Installment”) shall be due and payable on the date of execution of this Amendment (the “Execution Date”). The remaining $1,000,000 shall be due and payable by no later than September 30, 2010. Payment for each installment of the Purchase Price shall be made in immediately available funds by wire transfer to an account designated by Kennametal in writing to Buyer. (i) In the event that Buyer is unable to pay the Purchase Price in full by September 30, 2010, Buyer agrees to pay, as liquidated damages to Kennametal and in addition to the balance of the Purchase Price then due and payable, an amount equal to $50,000 for each thirty (30) day period during which the Purchase Price remains unpaid. For example, if the Purchase Price is not paid in full on September 30, 2010, then Buyer shall remit liquidated damages in an amount equal to $50,000 to Kennametal on October 1, 2010; if the Purchase Price is not paid in full on October 29, 2010, then Buyer shall remit liquidated damages in an amount equal to $50,000 to Kennametal on November 1, 2010. Liquidated damages shall continue to apply in this manner until the Termination Date. (ii) Buyer agrees that the Purchase Price, plus any liquidated damages that become due and payable, shall be paid in full no later than December 31, 2010 (the “Termination Date”). If the Purchase Price and all amounts that become due and payable under this Agreement are not paid in full and the Closing has not occurred by the Termination Date, Kennametal may terminate this Agreement.
